Citation Nr: 0117560	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a program of vocational rehabilitation under 
Chapter 31, title 38, United States Code.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to May 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that found that the veteran was not 
entitled to a program of vocational rehabilitation under 
Chapter 31 of title 38 of the United States Code.  


REMAND

When this matter was previously before the Board in November 
1999, it was remanded to the RO in order to schedule the 
veteran for a hearing before a member of the Board at the RO 
(Travel Board hearing).  The record indicates that the 
requested Travel Board hearing was held at the RO on March 
15, 2001, but that the taped recording of that hearing was 
lost.  Accordingly, the Board contacted the veteran in May 
2001 to determine whether he desired another hearing before 
the Board.  The veteran responded in writing in June 2001 
that he wanted to attend a hearing before a member of the 
Board at the RO.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran should be scheduled for a 
hearing before a member of the Board at the 
RO.  If the requested Travel Board hearing 
is held, the case should be processed in 
accordance with the usual procedures 
following such hearings.  

2.  If a hearing is not held for any reason, 
the case should be reviewed by the RO and 
any appropriate action should be taken 
before the case is returned to the Board in 
accordance with the usual procedures.  

The purpose of this REMAND is to afford the veteran a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The veteran need take no further action until he 
is notified by the RO regarding the hearing that he has 
requested.  However, he has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


